Citation Nr: 1416924	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-08 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for residuals of a broken right foot.

4.  Entitlement to service connection for residuals of a broken right hand.

5.  Entitlement to service connection for a growth of the right foot.

6.  Entitlement to service connection for a growth of the left foot.

7.  Entitlement to service connection for residuals of a laceration of the right index finger.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August 1971 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the VA Regional Office (RO) in Augusta, Maine.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Cleveland, Ohio.

The issues of service connection for residuals of a broken right hand, a growth of the left foot, and residuals of a laceration of the right index finger being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a lumbosacral strain, degenerative disc disease, and mild facet arthropathy that are as likely as not related to his active duty.  

2.  The Veteran has not identified any in-service risk factors for hepatitis; the only risk factor identified in his service records was intravenous drug use. 

3.  The Veteran did not have a broken right foot in service, a right foot disorder was not present during the Veteran's service, arthritis was not manifest within one year of discharge from service, and a currently diagnosed right foot disorder did not develop as a result of any incident during service.

4.  A growth of the right foot was not present during the Veteran's service and a currently diagnosed right foot disorder did not develop as a result of any incident during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbosacral strain, degenerative disc disease, and mild facet arthropathy have been met.  38 U.S.C.A. §§ 11101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for service connection for hepatitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  Residuals of a broken right foot were not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

4.  A growth of the right foot was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In light of the fully favorable determination in the issue of service connection for a lumbar spine disorder, no discussion of compliance with VA's duty to notify and assist for this issue is necessary.

As for the other issues being adjudicated, the Veteran was notified in letters dated in September 2008 and April 2009 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured an examination in furtherance of his right foot claims.  A pertinent VA examination was obtained in March 2009.  38 C.F.R. § 3.159(c)(4).  The VA examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues of service connection for right foot disorders adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

The Board finds that a medical opinion on the question of service connection for hepatitis is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service other than intravenous drug use.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).  

An injury or disease incurred during active service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits on claimed.  For the purposes of this paragraph, drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

	1.  Spine Disorder

The Veteran contends that he has a spine disorder that began during his military service.  See, e.g., March 2010 notice of disagreement (NOD).

The Veteran's July 1971 entrance examination and a June 1975 examination both revealed a clinically normal spine.  September 1978 records reveal that the Veteran complained of pain in his back.  He reported having had pain in the past, but that he never went to a military doctor, but went to a civilian doctor.  He was initially diagnosed with trauma to back.  A follow-up record in September 1978 revealed localized tenderness and muscle spasms.  His July 1979 separation examination revealed a clinically normal spine.  In his report of medical history, he denied symptoms such as arthritis, rheumatism or bursitis; bone, joint or other deformity; and recurrent back pain.  

Post-service treatment records beginning in July 2008 reflect complaints of back pain.  
The Veteran was afforded a VA examination in March 2009.  He reported no known injuries except for the usual slips, trips and falls in the course of his military career.  The Veteran reported that the pain had been gradually getting worse over the last many years.  He reported that he first noticed that discomfort about 30 years ago.  The Veteran was diagnosed with lumbosacral strain; degenerative disc disease; and mild facet arthropathy.  The examiner opined that they believed that the Veteran's back pain related to degenerative disc disease as well as some mild facet or arthropathy might be a representation of his symptoms that had been present for a long time; however, that would be pure speculation.  The examiner remarked that they had no evidence that his current complaints were related to his complaint of back pain in the military.  The examiner reported that they would have to resort to mere speculation to make that conclusion.  

In his March 2010 NOD, the Veteran reported self-treating his back over the years with over the counter pain relievers.  

Based on a review of the evidence, the Board concludes that service connection for a lumbar spine disorder is warranted.  The Veteran's STRs clearly show spine complaints as well as documented trauma to the back in 1978.  Post-service records show a diagnosis of lumbosacral strain; degenerative disc disease; and mild facet arthropathy.  After affording the Veteran the benefit-of-the-doubt, the Board concludes that the Veteran's current disorders are related to his military service.

Of particular importance to the Board are the Veteran's statements of spine problems since service and the VA examiner's opinion that it was their belief that the Veteran's current back pain might be a representation of his symptoms that had been present for a long time.  Although the Veteran's service discharge examination did not reveal back complaints, the Veteran has reported self-treating with over the counter medication.  Furthermore, while the examiner's opinion is speculative, considering the opinion that the Veteran's back disorders might be related to service, when affording the Veteran the benefit-of-the-doubt, in addition to his statements of persisting problems, the Board concludes that the evidence shows that it is at least as likely as not that the Veteran's back disorders are related to his military service.  
Thus, after considering all of the evidence of record, particularly the STRs and the VA examiner's opinion, as well as the Veteran's competent and credible statements, the Board concludes that a finding of service connection is warranted.  Service connection for a lumbosacral strain, degenerative disc disease, and mild facet arthropathy is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).

	2.  Hepatitis

The Veteran contends that he has hepatitis that began during his military service.  See, e.g., December 2008 statement.  The Veteran has not reported what in-service risk factors he had for the incurrence of hepatitis.  

A review of the Veteran's STRs does show a diagnosis of hepatitis in July 1972 and December 1972.  The July 1972 record shows that the Veteran admitted to sharing a needle about one month ago.  The December 1972 record reveals that he reported a past history of using marijuana and shooting of heroin on two occasions, with shared needles with two other individuals, one of which had hepatitis in May 1972.  His STRs do not show any other risk factors for hepatitis.  

A July 2008 VA treatment record shows that the Veteran reported using marijuana frequently.  Treatment records show that the Veteran has a reported diagnosis of cannabis dependence.

In a May 2009 statement, the Veteran reported that it was never able to be determined what caused his hepatitis in service.  In his March 2010 NOD and March 2011 substantive appeal, the Veteran denied ever using drugs.

Based on a review of the evidence, the Board concludes that service connection for hepatitis is not warranted.  As noted above, the Veteran has not reported any in-service risk factors that may have caused his hepatitis.  His STRs clearly show that he injected heroin with a shared needle with someone who had hepatitis.  Contrary to the Veteran's assertions that he has never used drugs, his current post-service treatment records clearly reflect drug use and a diagnosis of cannabis dependence.  Therefore, the Board finds the Veteran's assertions that he did not use drugs in service to lack credibility given that he has denied using drugs, even when his treatment records clearly reflect drug use.

Pursuant to 38 C.F.R. § 3.301(d) a disease incurred during active service shall not be deemed to have been incurred in the line of duty if such injury or disease was a result of the abuse of drugs, with drug abuse being defined for that paragraph as the use of illegal drugs.  In this case, considering that the only risk factor identified in service was the Veteran's use of heroin, an illegal drug, the Board concludes that his in-service hepatitis was not incurred in the line of duty.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, service connection for hepatitis is denied.

	3.  Residuals of a Broken Right Foot and Growth of Right Foot

The Veteran contends that he has arthritis from a broken right foot in service.  See, e.g., March 2010 NOD.  He also contends having a growth of the right foot that was treated several times in service and has been self-treated with corn and callous remover since service.  Id.  

The Veteran's STRs reflect no diagnosis of, or treatment for, a broken right foot or any other right foot disorder.  He complained of pain in his right foot in March 1972; however, there is no indication that his foot was broken.  The hospital report when the Veteran was treated for hepatitis in December 1972 show that in reporting his past history, the Veteran denied "previous operations or injuries."  He also described his "past health as being good."  An examination in June 1975 showed normal feet.  In January 1977, the Veteran was shown to have a plantar's wart of his left foot; there is no indication of any growth of his right foot at that time.  His July 1979 discharge examination again showed normal feet.  In his report of medical history, the Veteran denied symptoms such as arthritis, rheumatism or bursitis; and bone, joint or other deformity.  He answered yes to broken bones and foot trouble; however, right foot problems were not specifically noted.  As discussed in the remand below, the evidence shows that the Veteran fractured his right hand in 1976, which could account for his report of broken bones in 1979.

Post-service medical records reflect diagnoses of metatarsalgia, callus and burning feet syndrome; no opinion relating those to the Veteran's military service are of record.

The Veteran was afforded a VA examination in March 2009.  He reported pain in the mid foot.  The Veteran reported no known injury except in 1971 when his bunk mate fell on to his right foot and he sustained a fracture.  He reported that it was treated non-operatively and that he was told to "wear double socks" and lace his shoes extra tight.  The examiner noted that a review of the claims file showed no record that revealed a right foot fracture except in the Veteran's claim.  The examination report of X-rays of the right foot does not indicate that an old fracture was seen.  Following examination, he was diagnosed with metatarsalgia and intractable plantar keratosis.  The examiner opined that both of those diagnoses were quite common in the general population and were not generally triggered by an antecedent trauma.  However, that was impossible to exclude.  They opined that at that time, they could not resolve the issue of the Veteran's forefoot pain without resort to mere speculation.  The examiner noted that they had no documentation or X-rays of his initial injury, so they could not confirm the fracture of his forefoot or mid foot or subsequent deformity, which might have predisposed to his current diagnosis.  

Based on a review of the evidence, the Board concludes that service connection for residuals of a broken right foot and growth of the right foot is not warranted.  In this case, while the Veteran's STRs reflect a single instance of right foot pain, they fail to show that he had a broken right foot or any growths of his foot in service.  His STRs do reflect a fractured right hand, but there is no indication of any other in-service fractures.

In this case, the contemporaneous STRs weigh against a finding that the Veteran incurred an in-service broken right foot or any growth of his right foot in service.  Although the Veteran has reported breaking his right foot in 1971 when someone fell on it, the STRs do not support his assertion.  As noted above, in December 1972, the Veteran denied previous injuries and described his "past health as being good."  Examinations in June 1975 and July 1979 showed normal feet.  Although the Veteran reported broken bones in July 1979, the evidence reflects that he fractured his right hand in 1976.  There is no indication in the Veteran's July 1979 report of medical history that he was referring to his right foot in reporting broken bones, especially as he denied previous injuries in 1972, one year after the self-reported fracture.  There is also no indication of any growths of his right foot.  While his STRs clearly show a plantar's wart of his left foot, there are no such findings pertaining to his right foot.  The contemporaneous records failing to show a broken right foot and any right foot growths outweigh his reports of such in-service incurrence.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  No medical professional has provided any opinion indicating that the Veteran broke his right foot in service or that he had any growths of his right foot in service.  The examiner opined that they could not confirm the fracture of the Veteran's foot.  

Furthermore, the evidence fails to show that the Veteran has a right foot disorder related to his isolated complaint of right foot pain in 1972.  As already discussed above, the evidence after that complaint failed to show a right foot disorder.  No medical professional has provided any opinion relating any currently diagnosed right foot disorder, to include residuals of a broken foot and a growth of the foot, to the Veteran's military service.  

The only medical opinion of record is that of the March 2009 examiner.  The examiner opined that both the diagnoses of metatarsalgia and intractable plantar keratosis were quite common in the general population and were not generally triggered by an antecedent trauma; however, that was impossible to exclude.  The examiner further opined that they could not resolve the issue of the Veteran's forefoot pain without resort to mere speculation.  In Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the United States Court of Appeals for Veterans Claims (Court) found that the Board had erred by relying on medical opinions that were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claim.  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Here, the examination report reflects that the procurable and assembled data was fully considered.  The examiner reported reviewing the claims file.  A rationale for the opinion was provided, as the examiner noted that the Veteran's diagnosed right foot disorders were quite common in the general population and were not generally triggered by trauma, although that was not possible to exclude.  The examiner also noted that there was no documentation or X-rays of his claimed fracture, so they could not confirm that injury, which may have predisposed to his current diagnosis.  As such, given the rationale, the Board finds that this opinion is adequate.  

The fact that the Veteran's current diagnoses were opined to be quite common in the general population, and are not generally triggered by an antecedent trauma, weighs against a finding of service connection, especially as the Veteran's STRs fail to support his assertion of a broken foot and a growth of the foot.  As such, the evidence fails to support a finding of service connection.

Furthermore, although X-rays in March 2009 showed degenerative changes, as the evidence does not show that any diagnosed arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  The evidence fails to show a continuity of arthritis symptoms since service.  There is no indication of arthritis until many years after discharge from service.  While the Veteran has reported continuous symptoms, as discussed above, the Board has concluded that the evidence outweighs the Veteran's reports.  See Curry at 68.  

The claims folder contains no competent and probative evidence of residuals of a broken right foot and a growth of the right foot being associated with the Veteran's active duty.  Without competent and probative evidence of an association between residuals of a broken right foot and a growth of the right foot and his active duty, service connection for those issues is not warranted.

The Board acknowledges the Veteran's reports of having a residuals of a broken right foot and a growth of the right foot related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435(2011), as to the specific issues in this case, the diagnosis of a broken right foot and etiology of a growth of the right foot falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to diagnosis and etiology have no probative value.

Without competent and credible evidence of an association between residuals of a broken right foot and a growth of the right foot and the Veteran's active duty, service connection for residuals of a broken right foot and a growth of the right foot is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claims for service connection for residuals of a broken right foot and a growth of the right foot.  As the preponderance of the evidence is against these issues, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection for residuals of a broken right foot and a growth of the right foot are denied.  See 38 U.S.C.A §5107.  


ORDER

Entitlement to service connection for lumbosacral strain, degenerative disc disease, and mild facet arthropathy is granted.

Entitlement to service connection for hepatitis is denied.

Entitlement to service connection for residuals of a broken right foot is denied.

Entitlement to service connection for a growth of the right foot is denied.


REMAND

Regrettably, a remand is necessary for the issues of service connection for residuals of a broken right hand, a growth of the left foot, and residuals of a laceration of the right index finger.  The Veteran's STRs show a fractured right hand in 1976; left foot complaints of a plantar's wart and cellulitis in 1977, and a laceration of the right index finger in 1977.  Only post-service treatment records dated through January 2009 have been obtained; they do not show right hand and right index finger diagnoses.  However, in his March 2010 NOD, the Veteran reported being diagnosed with arthritis.  As for his left foot, the evidence shows a current diagnosis of calluses, although which foot is not specified and X-rays of the left foot at the March 2009 examination revealed arthritic changes.  The Veteran's NOD shows he reported problems persisting since service.  Consequently, the Board concludes that a remand is necessary to afford the Veteran a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Dayton, Ohio VA Medical Center and from any private providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed right hand, right index finger, and left foot disorders.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed right hand, right index finger, and left foot disorders are related to the Veteran's military service.  The examiner should address the STRs reflecting a fractured right hand in March 1976; a lacerated right index finger in October 1977; and a plantar's wart and cellulitis of the left foot in January 1977, as well as the Veteran's reports of persisting right hand, right index finger, and left foot symptoms since service.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


